DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Status
1.	Claims 1-32 are currently pending
	Claims 2-5, 7-18, 22-28, and 31-32 have been amended
Claims 4-5, 16, 17-18 and 28 rejection issued under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn
Claims 4-5 objection under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph is withdrawn
The Double Patenting rejection is held in abeyance in consideration to future claim amendments

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 25-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically the amended claims introduce new matter not supported by specification by changing the electromagnetic radiation having a wavelength as cited for, Claim 25 being  “770 nm to about 795 nm” ; Claim 26 reciting “about 790 795 nm and a second filter that filters electromagnetic radiation having a wavelength from about 790 
	None of the claimed ranges are disclosed by application.
Correction is required.

Response to Arguments
3.	Applicant’s arguments with respect to claims 1-32, have been considered but are moot in view of the new ground(s) of rejection.
	The arguments raised in the Remarks of 01/20/2022 are directed to the amended matter which require a new search and consideration.
3.(i)	The following represents the basis for deciding the finality of this action which would have been rejected otherwise on the same evidentiary basis as the issued action on merits.
See MPEP 706.07(a) Final Rejection, When Proper on Second Action [R-07.2015] 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection, on newly cited art, other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

For guidance in determining what constitutes a new ground of rejection, see MPEP § 1207.03(a).
Examiner made the determination to bring this action to finality in accordance to the provisions in MPEP § 706.07(a) and MPEP § 1207.03(a) (1), (4) and (5).

MPEP § 1207.03(a).  Factual Situations That Do Not Constitute a New Ground of Rejection 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1. Citing a different portion of a reference to elaborate upon that which has been cited previously. 
If the examiner’s answer cites a different portion of an applied reference which goes no farther than, and merely elaborates upon, what is taught in the previously cited portion of that reference, then the rejection does not constitute a new ground of rejection. For example, in In re DBC, 545 F.3d 1373 (Fed. Cir. 2008), the examiner rejected the claims under 35 U.S.C. 103 over a combination of references, including the English translation of the abstract for a Japanese patent. The examiner cited the English abstract for two claim limitations: (1) Mangosteen rind, and (2) fruit or vegetable juice. The Board affirmed the rejection under 35 U.S.C. 103 over the same references, but instead of citing the abstract, the Board cited an Example on page 16 of the English translation of the Japanese reference, which was not before the examiner. DBC, 545 F.3d at 1381. Importantly, the Board cited the Example for the same two claim limitations taught in the abstract, and the Example merely elaborated upon the medicinal qualities of the mangosteen rind (which medicinal qualities were not claimed) and taught orange juice as the preferred fruit juice (while the claim merely recited fruit or vegetable juice). Hence, the Example merely provided a more specific disclosure of the same two generic limitations that were fully taught by the abstract. The court held that this did not constitute a new ground of rejection because "the example in the translation goes no farther than, and merely elaborates upon, what is taught by the abstract." DBC, 545 F.3d at 1382 n.5.

4. Changing the order of references in the statement of rejection, but relying on the same teachings of those references. 
If the examiner’s answer changes the order of references in the statement of rejection under 35 U.S.C. 103, and relies on the same teachings of those references to support the 35 U.S.C. 103 rejection, then the rejection does not constitute a new ground of rejection. For example, in In re Cowles, 156 F.2d 551, 552 (CCPA 1946), the examiner rejected the claims under 35 U.S.C. 103 over "Foret in view of either Preleuthner or Seyfried." The Board affirmed the rejection under 35 U.S.C. 103, but styled the statement of rejection as to some of the rejected claims as "Seyfried in view of Foret," but relied on the same teachings of Seyfried and Foret on which the examiner relied. The court held that this did not constitute a new ground of rejection. Cowles, 156 F.2d at 554. See also In re Krammes, 314 F.2d 813, 816– 17 (CCPA 1963) (holding that a different "order of combining the references" did not constitute a new ground of rejection because each reference was cited for the "same teaching" previously cited).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


And further the, MPEP 1207.03(a) II. 5. Considering, in order to respond to applicant’s arguments, other portions of a reference submitted by the applicant. 
If an applicant submits a new reference to argue, for example, that the prior art "teaches away" from the claimed invention (see MPEP § 2145), and the examiner’s answer points to portions of that same reference to counter the argument, then the rejection does not constitute a new ground of rejection. In In re Hedges, 783 F.2d 1038 (Fed. Cir. 1986), the claimed invention was directed to a process for sulfonating diphenyl sulfone at a temperature above 127° C. Id. at 1039. The examiner rejected the claims under 35 U.S.C. 103 over a single reference. The applicant submitted three additional references as evidence that the prior art teaches away from performing sulfonation above 127° C, citing portions of those references which taught lower temperature reactions. The Board affirmed the rejection, finding the applicant’s evidence unpersuasive. On appeal, the Solicitor responded to the applicant’s "teaching away" argument by pointing to other portions of those same references which, contrary to applicant’s argument, disclosed reactions occurring above 127° C. The court held that this did not constitute a new ground of rejection because "[t]he Solicitor has done no more than search the references of record for disclosures pertinent to the same arguments for which [applicant] cited the references." Hedges, 783 F.2d at 1039–40.
	Applicants modified the scope of the independent claims by amendment which warrants a new search and consideration.

3.(ii)	The Remarks, at point IV cites procedural and legal provisions from the manual of MPEP 2143, without addressing specific art rejection matter issued at First Action on Merit regarding the prior art or the legitimacy of the obviousness rejection issued under 35 U.S.C. 103. 
The remarks are considered preemptive and rather academic in lieu of the arguments provided for being directed to the amended claim matter and not to the rejection at issue.	

3.(iii)	 The provisions of MPEP 2173.01 (I) addressing the Claim Interpretation and MPEP 2111 for Broadest Reasonable Interpretation are herein applied.
	
3.(iv)	In response to the arguments presented in Remarks at Pg. 14-16 regarding the amended Claim 1 below cited, a rebuttal reinforcing the prior art pertinence is presented in bold parentheses;
* "A system for endoscopic visualization;" (Blanquart: endoscope visualization in [0002],[0026],[0028],[0033]; Nagai: Col.7 Lin.58-61, Col.12 Lin.59-67, Col.13 Lin.14-15 and imaging/visualization Col.14 Lin.8-10)
* "a black clamp for restricting output voltage of one or more pixels of the pixel array;" (Blanquart :a black clamp in Fig.2A-D, Par.[0064] being applied to the “Top ADC 2106” and “Bottom ADC 2107” and the offset control circuit “Top ADC 2108” and “Bot ADC 2109” used in reducing the noise Fig.21 Par.[0095], [0108]-[0109] being implemented with optically blind pixels OB, at Par. [0111] and Fig.7A-D) 
* "wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a pulse of a fluorescence excitation wavelength;" (Nagai: the CCD camera image is superimposed with a fluorescence image generated by the excitation wavelength Col.14 Lin.10-13) and 
* "wherein at least a portion of the plurality of exposure frames sensed by the image sensor comprises a fluorescence exposure frame sensed in response to the emitter pulsing the fluorescence excitation wavelength." (Blanquart: emitter generating [0044] pulsing wavelengths [0168], [0170] Fig.36) and Nagai: emitting excitation fluorescent light Abstract, Col.13 Lin.9-23, 29, Col.14 Lin.12).
	Though not exhaustive, the above rebuttal is intended to validate the combined analogous arts to Blanquart, Nagai, and Patel to further be considered relevant in the claim analysis by which obviating the instant application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 1, 3-7, 9-11 and 13-32 are rejected under 35 U.S.C. 103 as being obvious over Masaya Nakaoka et al., (hereinafter Nakaoka) (US 7,774,048) in view of Laurent Blanquart et al., (hereinafter Blanquart) (US 2016/0183775).
The applied reference has a common inventor to Blanquart with the instant application. Based upon the earlier effectively publication date of the references, both publications constitute prior art under 35 U.S.C. 102(a)(1). 
Re Claim 1. (Currently Amended) Nakaoka discloses, a system for endoscopic visualization, the system (title, Abstract) comprising: 
an emitter for emitting a plurality of pulses of electromagnetic radiation (emitting a plurality of wavelengths, Abstract, in a series of illumination pulses during one cycle, and timed in Fig.10, Col.3 Lin.32-36, Col.12 Lin.8-48, or Fig.15 Col.16 Lin.44-67, Col.17 Lin.1-67 …); 
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation to generate a plurality of exposure frames(an imaging sensor generating exposure image frames of a plurality of reflected light at different wavelengths of excitation and fluorescence per Col.13 Lin.51-67, to the imaging unit Col.15 Lin.67, Col.16 Lin.54 imaging unit 1 in Fig.15, or i.e., image pickup device 36 Fig.14E-F, Col.17 Lin.13-16, Col.18 Lin.16); 
a black clamp for restricting output voltage of one or more pixels of the pixel array circuit providing offset control for data generated by the pixel array, wherein data from the optical black pixels is used by the black clamp circuit to reduce noise (a blocking filter e.g., cut-off filter 14 in Fig.7, or Fig.14H Col.16 Lin.5-15 by providing clear wavelength separation to limit the noise, Col.7 Lin.30-40); and 
a controller comprising a processor in electrical communication with the image sensor and the emitter (a control unit 4, in communication with the imaging unit 1 and the wavelength changing per Fig.2, Col.4 Lin.47-55, Fig.1 unit 4, Lin.34-39, or Col.5 Lin.Col.14 Lin.19-36); 
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a pulse of a fluorescence excitation wavelength  (Abstract, the light source unit 2, emits a number “n” of excitation lights at different wavelengths Col.30 Lin.9-11 and the user controls the wavelength by which at least a portion of the excitation wavelength is selected by variable transmittance or excitation cut-off filter 34 Fig.12, Col.14 Lin.29-60); 
and wherein at least a portion of the plurality of exposure frames sensed by the image sensor comprises a fluorescence exposure frame sensed in response to the emitter pulsing the fluorescence excitation wavelength (a portion of the exposure frame comprises the fluorescence from the exposed to excitation light Col.1 “Background…” or Col.2 “Summary” and Lin.9-28, of the tissue obtained by the imaging unit reflecting at least a portion of the excitation wavelengths Col.13 Lin.51-67).
However, while Nakaoka, implies the application of an image pixel area being selectively blocked by cut-off filtering, he does not expressly teach the method of pixel control by using, a black clamp for restricting output voltage of one or more pixels of the pixel array;
The analogous art Blanquart, discloses the functional elements being applicable to endoscopes, (an endoscope visualization system at Par.[0002],[0026], [0028],[0033]), and further disclosing the limiting steps defining the functional process applied as further mapped,
an emitter for emitting a plurality of pulses of electromagnetic radiation (an emitter 100 generating pulses Fig.4 Par.[0010] of different wavelengths, Fig.1 Par.[0006], [0009]-[0011]);  
an image sensor comprising a pixel array for sensing reflected electromagnetic radiation to generate a plurality of exposure frames(an imaging sensor 120 Fig.1, capturing the reflected electromagnetic waves, Par.[0045]); 
a black clamp for restricting output voltage of one or more pixels of the pixel array (a black clamp timing diagram in Fig.2A-D, Par.[0064] by controlling the offset voltage at “Top ADC 2106” and “Bottom ADC 2107” by an offset control circuit “Top ADC 2108” and “Bot ADC 2109” used in reducing the noise Fig.21 Par.[0095], [0108]-[0109] being implemented with optically blind pixels OB, at Par. [0111] and Fig.7A-D); and 
a controller comprising a processor in electrical communication with the image sensor and the emitter (a microprocessor 152 based controller 150, in communication with the imaging sensor and emitters, Par.[0056], [0168]); 
wherein at least a portion of the plurality of pulses of electromagnetic radiation emitted by the emitter comprises a pulse of a fluorescence excitation wavelength (a plurality of pulses in Fig.2A-D) (where the emitted wavelengths of the electromagnetic radiation e.g., “EM”, is controlled in “partitions” in less than the entire spectrum as disclosed at Par.[0044] and being comprised of pulses of various “EM” wavelengths applicable to endoscopes, Par.[0170]-[0171] where the invisible infrared, IR, ultraviolet, UV, and X-ray spectrums cited are known to produce an excitation response from the irradiated sample as confirmed at least by the NPL below titled, 
“Portable X-Ray Fluorescence - Perform Elemental XRF Analysis” 
at URL: https://www.thermofisher.com/us/en/home/industrial/spectroscopy-elemental-isotope-analysis/spectroscopy-elemental-isotope-analysis-learning-center/elemental-analysis-information/xrf-technology.html? );
wherein at least a portion of the plurality of exposure frames sensed by the image sensor comprises a fluorescence exposure frame sensed in response to the emitter pulsing the fluorescence excitation wavelength (a plurality of exposure frames are captured between a time t0 to t1 and displayed by the image sensor, at different predetermined rates, Par.[0071]-[0073] and different wavelengths including visible and invisible spectrums Par.[0074] including the UV and X-ray by which excitation of the probe, fluorescence would be generated and captured by the imaging sensor, Par.[0171]).  
One of ordinary skill would have found obvious before the effective filing date of the application combine the various pulsed wavelength emitters used in exciting to fluorescence the living tissue to be captured by image sensors at different portions of the light spectrum to be superimposed and displayed at an endoscope system as disclosed by Nakaoka (Col.4 Lin.35-48) with other arts seeking to improve the image quality by reducing the noise and artefacts in the outputted image as identified in Blanquart at (Par.[0105]) by limiting the overall adjustments between image frames, at  emitter and at the sensor to be adjusted together, hence proving the combination predictable within the scope of the claim.
 The rationale to combine the above arts rely on analogous art disclosing the claimed limitations by applying known and understood methods and finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated in MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I.    EXEMPLARY RATIONALES 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
that may support a conclusion of obviousness above evidenced, including (the bolded paragraphs A-D and G).

Re Claim 3. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, further comprising image signal processing circuitry located remotely with respect to the image sensor (remote circuitry, Par.[0029], [0053],[0093]), wherein the image signal processing circuitry reduces fixed pattern noise and/or cancels column fixed pattern noise in the plurality of exposure frames based on data output by the black clamp (this limitation is fully taught at Par.[0108]).  

Re Claim 4. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, further comprising a processor long registry for controlling operations of the image sensor, wherein the processor long registry comprises (a processor having capacity to store in a LUT, the control parameters, Par.[0093],[0063]) comprising one or more of: 
control parameters for controlling exposure times for the pixel array (controlling exposure to pixels or emitters, Par.[0066]); 
control parameters for controlling incremental offset adjustments for the pixel array; or 
control parameters for controller gains of the pixel array (controlling the gain, Par.[0135] at element 2118 in Fig.21).  

Re Claim 5. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 4, 
Blanquart teaches about, wherein the processor long registry further comprises control parameters for controlling operation of the pixel array by adjusting one or more     (801) 854-7675-3-of: analog current for the image sensor, voltage for the image sensor, pixel timing, vertical timing for reading pixels in the pixel array, reset of the image sensor, or initialization of the image sensor (resetting the signal or initializing the image sensor, Par.[0090],[0091] Fig.10).  

Re Claim 6. (Original) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, wherein the pixel array comprises columns of optical black pixels and the image sensor is configured to read the columns of optical black pixels a plurality of times during a single blanking period such that a total number of optical black columns in the pixel array is reduced (the pixel array comprising optical black pixels per Fig.2, 3, 5 Par.[0064]-[0065], [0108]).  

Re Claim 7. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, further comprising a digital to analog converter and a charge pump, and wherein the black clamp circuit is configured to sense a voltage generated by one or more of the digital to analog converter or the charge pump (black clamp Fig.21 Par.[0111] acting on the updating circuit comprising a DAC in controlling the current in Fig.28C Par.[0151]). 
Re Claim 9. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, wherein the image sensor is configured to generate a plurality of exposure frames, 
Blanquart teaches about, wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation emitted by the emitter, and 
wherein the fluorescence exposure frame comprises only fluorescence imaging data sensed in response to the pixel array sensing reflected electromagnetic radiation from only the pulse of the fluorescence excitation wavelength (generating image frames in synch with the emitted pulses of light, Par.[0064] Fig.2A, Par.[0149] where would be ordinarily understood that the fluorescence exposure frames are based on data sensed at the pixel sensing array and would correspond to the pulse of the fluorescence excitation wavelengths of the infrared, UV or X-rays from which the respective response is detected, Par.[0170]).  
Re Claim 10. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 9, 
Blanquart teaches about, wherein the pixel array of the image sensor senses reflected electromagnetic radiation to generate the plurality of exposure frames during a readout period of the pixel array, and wherein the readout period is a duration of time when active pixels in the pixel array are read (see readout period at Fig.2A-D).  
Re Claim 11. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim [[9]] 1, 
Blanquart teaches about, wherein two or more of wherein the plurality of exposure frames are combined to form an image frame (two or more exposure frames comprised of different wavelengths, RGB, and all visible/non-visible wavelengths e.g., CMY, UV, IR, etc., are combined in a single frame per Fig.7, Par.[0047]), 
Nakaoka teaches about, wherein at least one image comprises data from each of a color exposure frame and the fluorescence exposure frame, and wherein the color exposure frame is sensed by the image sensor in response to the emitter pulsing a visible wavelength of electromagnetic radiation (a combination of colored and fluorescent images Col.9 Lin.1-10, are superimposed for display, Col.23 Lin.12-67 and Col.23 Lin1-28).
 
Re Claim 13. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Nakaoka teaches about, wherein the emitter is configured to emit each of the plurality of pulses of electromagnetic radiation only during readout periods of the image sensor, and wherein the emitter is configured to emit, during a pulse duration, a plurality of sub- pulses of electromagnetic radiation during a single readout period having a sub duration shorter than the pulse duration (per Col.4 Lin,61-64).
Blanquart teaches about, a single readout cycle of multiple light pulses, at (Fig.7A-C, Par.[0086]).

Re Claim 14. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, wherein one or more of the plurality of pulses of electromagnetic radiation emitted by the emitter comprise electromagnetic radiation emitted at two or more wavelengths simultaneously as a single pulse or a single sub-pulse (one of the plurality of pulses single pulse e.g., sub-pulse per frame, Par.[0032], [0088] Fig.7).  

Re Claim 15. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, wherein at least one pulse of the plurality of pulses of electromagnetic radiation emitted by the emitter results in an exposure frame created by the image sensor, and wherein the system further comprises a display for displaying two or more exposure frames simultaneously as an image frame (displaying two or more color exposure frames as an image frame, Par.[0071] Fig.6).  

Re Claim 16. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Nakaoka teaches about, wherein the fluorescence excitation wavelength comprises an indication of at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the a fluorescence reagent within a scene (indicating that the fluorescent excitation using reagents Col.2 Liun.9-31 or based on comprising auto-fluorescence at various regions of the natural tissue or with porphyrin as reagent, Col.13 Lin.16-33).
Blanquart teaches about, (determining by design that the excitation wavelength and wherein pulsing the excitation wavelength results in the image sensor generating a fluorescence exposure frame indicating a location of the reagent Col.2 Lin.9-31 within a scene as the obvious object of the emitting and fluorescing the reagent, per excitation pulse in Fig.2A-D and 5)  

Re Claim 17. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim [[16]] 1, 
Nakaoka teaches about, wherein the controller is configured to provide the fluorescence exposure frame to a corresponding system that determines a location of a critical tissue structure based on the fluorescence exposure frame (using the fluorescence exposure during the frame time to determine the tissue structure and location Col.13 Lin.16-33).  

Re Claim 18. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 17, wherein the controller is further configured to: 
Nakaoka teaches about, receive the location of the critical tissue structure from the corresponding system; generate an overlay frame comprising the location of the critical tissue structure; and combine the overlay frame with a color image frame depicting the scene to indicate the location of the critical tissue structure within the scene (overlaying different elements of the pickup device including color and fluorescence frames, to generate a critical tissue structure, Col.28 Lin.59-66, Col.29 Lin.21-25).  

Re Claim 19. (Original) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, wherein the controller is configured to synchronize timing of the pulses of electromagnetic radiation during a blanking period of the image sensor, wherein the blanking period corresponds to a time between a readout of a last row of active pixels in the pixel array and a beginning of a next subsequent readout of active pixels in the pixel array (conclusively to the specific functions of the imaging system, it is cited from claim 78, that the - controller is configured to synchronize the emitter and the imaging sensor in order to produce a digital video stream-).  
Nakaoka teaches this limitation at (Col.6 Lin.47-55).	

Re Claim 20. (Original) Nakaoka and Blanquart disclose, the system of claim 1, 
Nakaoka teaches, wherein the controller is configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, wherein the threshold determines proper illumination of a scene in a light deficient environment (controlling the optical density cy adjusting the intensity of light, Col.9 Lin.55-67 Fig.7 and Col.10 Eq.(A) Lin.1-7). 
Blanquart teaches about, wherein the controller is configured to adjust a sequence of the pulses of electromagnetic radiation emitted by the emitter based on a threshold, for proper illumination of the scene (controlling the illumination of the emitted radiation, by computing the threshold of dark averaging on the whole frame or a simple exponential smoothing function Par.[0109]). 

Re Claim 21. (Original) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, wherein two or more pulses of electromagnetic radiation emitted by the emitter result in two or more instances of reflected electromagnetic radiation that TECHLAW VENTURES, PLLC 3290 West Mayflower Ave Lehi, Utah 84043 (801) 854-7675 -7-are sensed by the pixel array to generate two or more exposure frames that are combined to form an image frame (Par.[0047]).  

Re Claim 22. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, wherein at least a portion of the pulses of electromagnetic radiation emitted by the emitter is an excitation wavelength for fluorescing a reagent, and 
Nakaoka teaches about, wherein the image sensor senses the fluorescence exposure frame by sensing at least a portion of the reflected electromagnetic radiation sensed by the image sensor is a relaxation wavelength of the a fluorescent reagent, and wherein the fluorescent reagent fluorescence in response to the emitter pulsing the fluorescence excitation wavelength (in response to the fluorescence excitation, sensing the relaxation phase of the excitation of a reagent indicating that the fluorescent excitation is using reagents Col.2 Liun.9-31 or based on comprising auto-fluorescence at various regions of the natural tissue or with porphyrin as reagent, Col.13 Lin.16-33). 

Re Claim 23. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 22, 
Nakaoka teaches about, wherein the controller actuates the emitter to pulse a plurality of different partitions of electromagnetic radiation at different times in a pattern sequence, and wherein the pattern sequence comprises an instruction to pulse only the fluorescence excitation wavelength at one time such that the pixel data for the the image sensor is configured to sense the relaxation wavelength of the reagent to generate a fluorescence exposure frame, and wherein the controller is configured to provide the fluorescence exposure frame comprises only fluorescence imaging data for identifying a location of the fluorescent reagent within a scene to a corresponding system that identifies one or more critical structures in a body based on the fluorescence exposure frame (Col.11 Lin.18-67, Col.12 Lin.1-37 …).  

Re Claim 24. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 23, 
Nakaoka teaches about, wherein the one or more critical structures in the body comprise one or more of a nerve, a ureter, a blood vessel, an artery, a blood flow, cancerous tissue, or a tumor (Col.13 Lin.16-33).  

Re Claim 25. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, further comprising a first filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 795 nm. 
The Claim is rejected under 35 U.S.C 112(b) for reciting indefinite new matter.  

Re Claim 26. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, further comprising a second filter that filters electromagnetic radiation having a wavelength from about 790 795 nm to about 815 nm. 
The Claim is rejected under 35 U.S.C 112(b) for reciting indefinite new matter.    

Re Claim 27. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, further comprising a first filter that filters electromagnetic radiation having a wavelength from about 770 nm to about 790 795 nm and a second filter that filters electromagnetic radiation having a wavelength from about 790 795 nm to about 815 nm. This Claim is rejected under 35 U.S.C 112(b) for reciting indefinite new matter.   

Re Claim 28. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, further comprising one or more filters that allow electromagnetic radiation having a wavelength from about 790 nm to about 800 nm and above 815 nm to pass through the one or more filters to the image sensor.  
This Claim is rejected under 35 U.S.C 112(b) for reciting indefinite new matter.  

Re Claim 29. (Original) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches, further comprising a polarization filter located in a path of the pulses of electromagnetic radiation emitted by the emitter (the prism in Fig.36 divides the light in three RGB polarized pattern states, Par.[0170]).  

Re Claim 30. (Original) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches, wherein the image sensor comprises a first image sensor and a second image sensor such that the image sensor can generate a three-dimensional image (Par.[0021] Fig.29A-B).  

Re Claim 31. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches, wherein the emitter is configured to emit a sequence of pulses of electromagnetic radiation repeatedly sufficient for generating a video stream comprising a plurality of image frames, and 
wherein each image frame in the video stream comprises data from two or more of the [[a]] plurality of exposure frames, and 
wherein each of the plurality of exposure frames corresponds to a pulse of electromagnetic radiation (according to the process already defined for the plurality of exposure frames, generating a video stream Par.[0087], [0099] Fig.14, [0105]).  

Re Claim 32. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches, wherein the plurality of pulses of electromagnetic radiation are emitted in a pattern of varying wavelengths of electromagnetic radiation, and 
wherein the emitter repeats the pattern of varying wavelengths of electromagnetic radiation (see sequence of patterns in Fig.2A-D, 5).

5.	Claims 2 is rejected under 35 U.S.C. 103 as being obvious over Nakaoka and Blanquart in view of Gaurang Patel (hereinafter Patel) (US 2014/0027611).

Re Claim 2. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, wherein the pixel array comprises active pixels and optical black pixels (the image sensor comprises optical black pixels, Par.[0108]), and 
However, the art to Patel also teaches about the pixel distribution on the imaging sensor, 
wherein the pixel array comprises active pixels and optical black pixels (the image sensor comprises optical black pixels, Par.[0008]), and 
wherein the active pixels are located in a central portion of the pixel array and each of the optical black pixels is positioned at a first side of the active pixels or a second side of the active pixels, and wherein the first side and the second side are opposite one another with respect to the central portion (the configuration claimed having the active pixels in the center and the black pixels 206 at opposite sides is depicted Fig.2 Par.[0048]-[0051]).
However, in order to emphasize that the claimed “black pixel” which may be part of the black clamp shield of optically blind pixels (OB) in Nakaoka and Blanquart, it is remarked that the art to Patel teaches about, wherein the pixel array comprises active pixels and optical black pixels (Abstract, Fig.1, 7-9 and Par.[0008], [0011]-[0013], [0030]-[0034], [0038]…) thus one of ordinary skill would have found obvious to apply known techniques to a known device by means of adopting various wavelength emitters as suggested by Blanquart suggesting the change in the emitted wavelengths and in order to combine with other arts to show disclosing the same claimed wavelength being emitted as applied to sensor comprising black pixels used for noise reduction as identified in Patel, thus yielding predictable results.
  
6.	Claims 8 is rejected under 35 U.S.C. 103 as being obvious over Nakaoka and Blanquart in view of Shigemi Nagai (hereinafter Nagai) (US 8,647,119).


Re Claim 8. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Nagai teaches about an emitted wavelength of the claimed range herein claimed as in,
wherein the fluorescence excitation wavelength comprises one or more of: within a wavelength partition ; or within a wavelength partition (illuminating the subject at wavelengths of emitted partition at about 770-790 nm, per Table 1 or emitting within the claimed range at 775 nm, Col.3 Lin.48).  

One of ordinary skill would have found obvious to apply new techniques to a known device by means of adopting various wavelength emitters as suggested by Nakaoka and Blanquart and combine with Nagai performing the change in the emitted wavelengths within a range in order to achieve and adapt specific fluorescent response to excitation wavelengths according to known methods to yield predictable results.

7.	Claims 12 is rejected under 35 U.S.C. 103 as being obvious over Nakaoka and Blanquart in view of Paul Westwick (hereinafter Westwick) (US 11,140,305)
Re Claim 12. (Currently Amended) Nakaoka and Blanquart disclose, the system of claim 1, 
Blanquart teaches about, wherein a plurality of electromagnetic sources that are independently actuatable by the controller (the controller actuates the separate color of electromagnetic pulses Par.[0047] in color and intensity Par.[0044]), and 
wherein the plurality of electromagnetic sources comprises a green source for emitting a green wavelength of electromagnetic radiation, a red source for emitting a red wavelength of electromagnetic radiation, a blue source for emitting a blue wavelength of electromagnetic radiation, and a fluorescence source for emitting the fluorescence excitation wavelength (having separate RGB and white light emitters see Fig.6 and 7A-D where the RGB emitters may also comprise fluorescence sources emitting in IR, UV, X-ray Par.[0170]). 
However, in order to emphasize the claimed application of multiple independent emitters in endoscopy, it is remarked that Westwick, discloses such configuration, 
wherein a plurality of electromagnetic sources that are independently actuatable by the controller (illuminating the target with separate visible and excitation light sources, Col.2 Lin.62-63, being separate illumination sources 15 are contained in the illumination module 11, Fig.1, Col.9 Lin.1-18), and 
wherein the plurality of electromagnetic sources comprises a green source for emitting a green wavelength of electromagnetic radiation, a red source for emitting a red wavelength of electromagnetic radiation, a blue source for emitting a blue wavelength of electromagnetic radiation, and a fluorescence source for emitting the fluorescence excitation wavelength (the illumination source 15 comprising separate RGB and fluorescence excitation emitters, Col.9 Lin.10-14 where the ambient light may be compensated for, Col.5 Lin. 17-18 or Col.6 Lin.11-13).  
The ordinary skilled in the art would have associated the separate lighting sources disclosed in Nakaoka and Blanquart, with the expressly taught independent sources of light in the RGB and fluorescence excitation spectrums taught by Westwick though having the application contained in an hand-held device construction (where the ambient light may be compensated for, Col.5 Lin. 17-18 or Col.6 Lin.11-13), it would perform similarly and provide the same results when contained in an endoscope device hence obviating the claimed matter in combination with the similarly sough results in Blanquart, as being predictable.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/